A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a cylindrical battery having an insulating plate which is disposed between a valve member and a metal plate wherein the valve member or the metal plate has a projection that projects toward the inside of the hollow portion, the insulating plate has a second through hole that is located between the hollow portion and the outer edge of the plate wherein the hollow portion is in the center of the plate.  The closest prior art of record which is the Kusama and Nakanishi references (already provided) which a cylindrical battery having an insulating plate which is disposed between a valve member and a metal plate wherein the metal plate protrudes through a hole of the insulating plate and a second through hole located around the hollow portion. However the Kusama and Nakanishi references have the hollow portion and the second through hole in the reverse order as claimed.  It would not be obvious to one of ordinary skill in the art at the time of filing to have a cylindrical battery having an insulating plate which is disposed between a valve member and a metal plate wherein the valve member or the metal plate has a projection that projects toward the inside of the hollow portion, the insulating plate has a second through hole that is located between the hollow portion and the outer edge of the plate wherein the hollow portion is in the center of the plate.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729